UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1278



CHARLES A. FROMAL; PATRICIA W. FROMAL,

                                          Plaintiffs - Appellants,

          versus


LAKE     MONTICELLO     OWNERS’    ASSOCIATION
INCORPORATED, a/k/a Lake Monticello Owners’
Association;    RICHARD    DOWSWELL,    General
Manager, Lake Monticello Owners’ Association,
in his official and individual capacity;
KIMBERLY   SCHWARTZ,   Vice   President,   Lake
Monticello Owners’ Association and individual
capacity; CHARLES ALLBAUGH, Treasurer, Lake
Monticello Owners’ Association, and individual
capacity; KIRT D. DOERSCH, President, Lake
Monticello Owners’ Association, and individual
capacity; RICHARD SCHWARTZ; DOES, other co-
conspirators,

                                           Defendants - Appellees.




                           No. 06-1670



PATRICIA W. FROMAL; CHARLES A. FROMAL,

                                          Plaintiffs - Appellants,

          versus


LAKE    MONTICELLO   OWNERS’    ASSOCIATION
INCORPORATED, a/k/a Lake Monticello Owners’
Association;    RICHARD    DOWSWELL,    General
Manager, Lake Monticello Owners’ Association,
in his official and individual capacity;
KIMBERLY   SCHWARTZ,   Vice   President,   Lake
Monticello Owners’ Association, and individual
capacity; CHARLES ALLBAUGH, Treasurer, Lake
Monticello Owners’ Association, and individual
capacity; KIRT D. DOERSCH, President, Lake
Monticello    Owners’   Association;    RICHARD
SCHWARTZ; DOES, other coconspirators,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:05-cv-00067-nkm)


Submitted:   March 29, 2007              Decided:   April 2, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


No. 06-1278, affirmed; No. 06-1670, dismissed by unpublished per
curiam opinion.


Charles A. and Patricia W. Fromal, Appellants Pro Se.   Calvin
Wooding Fowler, Jr., WILLIAMS MULLEN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

           In appeal No. 06-1278, Charles A. Fromal and Patricia W.

Fromal appeal from the district court’s order denying their motion

for a preliminary injunction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      Fromal v. Lake Monticello Owner’s Ass’n,

No. 3:05-cv-00067-nkm (W.D. Va. Jan. 23, 2006).

           In appeal No. 06-1670, the Fromals seek to appeal from

the   district   court’s    order   dismissing   their   action   against

Defendants for failure to state a claim for which relief could be

granted.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”       Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

May 3, 2006.     The notice of appeal was filed on June 9, 2006.

Because the Fromals failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss


                                    - 3 -
the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.


                                             No. 06-1278, AFFIRMED
                                            No. 06-1670, DISMISSED




                               - 4 -